Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-20 and 26-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, starting on page 8 of the response, filed on August 23, 2021, reviewed carefully and found to be persuasive. 

Regarding claims 1-11, 13-20 and 26-31:
 A wiring board with the limitation “a support substrate that is positioned between the wiring and the first surface of the substrate, that is positioned between the electronic component and the first surface of the substrate, that has a third elastic modulus greater than the first elastic modulus, and that supports the wiring, wherein the reinforcing member overlaps the support substrate when viewed along the normal direction of the first surface, wherein the wiring includes a first end and a second end opposite the first end that both overlap the support substrate and the substrate when viewed along the normal direction of the first surface, and wherein the wiring includes a section that does not overlap the reinforcing member when viewed along the normal direction of the first surface and that has a -2-Application No. 16/755,765 meandering shape section including pluralities of peaks and valleys aligned along a planar direction of the first surface of the substrate” in combination with other claimed limitations of base claim 1 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on June 5, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3, 5-10, and 13, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / November 4, 2021